                                          Case 5:15-cv-01370-EJD Document 952 Filed 02/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         BLADEROOM GROUP LIMITED, et al.,
                                   8                                                      Case No. 5:15-cv-01370-EJD
                                                       Plaintiffs,
                                   9                                                      ORDER RE: NOTICE REGARDING
                                                 v.                                       SUBMITTED MATTER
                                  10
                                         EMERSON ELECTRIC CO, et al.,                     Re: Dkt. No. 951
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The court acknowledges the notice regarding submitted matters filed on February 14,

                                  14   2019. Dkt. No. 951. The parties are advised the court will issue a decision on the pending matters

                                  15   no later than March 12, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 21, 2019

                                  18                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER RE: NOTICE REGARDING SUBMITTED MATTER
                                                                        1
